Exhibit 10.2
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON YOU MAY REMOVE ANY
OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN
INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:
YOUR SOCIAL SECURITY NUMBER OR YOU DRIVER’S LICENSE NUMBER.
DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION AND REVENUES
FROM
SUN RIVER ENERGY, INC.
(Mortgagor and Debtor)
TO
PHILIP D. WELLER, TRUSTEE
for the benefit of
KATY RESOURCES ETX, LLC,
(Mortgagee and Secured Party)
FOR PURPOSES OF FILING THIS INSTRUMENT AS A FINANCING STATEMENT, THE MAILING
ADDRESS OF MORTGAGOR/DEBTOR IS 5950 BERKSHIRE LANE, SUITE 1650, DALLAS, TEXAS
75225; THE MAILING ADDRESS OF MORTGAGEE/SECURED PARTY IS 717 TEXAS AVENUE, SUITE
3100, HOUSTON, TEXAS 77002.
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, AND COVERS FUTURE
ADVANCES AND PROCEEDS. INTERESTS IN OIL, GAS, MINERALS AND OTHER AS-EXTRACTED
COLLATERAL OR IN ACCOUNTS RESULTING FROM THE SALE THEREOF, WHICH ARE INCLUDED IN
THE MORTGAGED PROPERTY, AND WILL BE FINANCED AT WELLHEADS LOCATED ON THE LEASES
OR LANDS ASSOCIATED WITH PIPELINES DESCRIBED IN EXHIBIT A-1 AND EXHIBITA-2
HERETO.
PERSONAL PROPERTY CONSTITUTING A PORTION OF THE MORTGAGED PROPERTY MAY BE OR MAY
IN THE FUTURE BE AFFIXED TO THE LANDS OR LANDS ASSOCIATED WITH PIPELINES
DESCRIBED IN EXHIBIT A-1 AND EXHIBITA-2 HERETO.
A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS INSTRUMENT.
THIS FINANCING STATEMENT IS TO BE FILED AMONG OTHER PLACES, IN THE REAL ESTATE
RECORDS.
*********************************
ATTENTION OF RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code. This instrument creates a lien on
rights in or relating to lands of Mortgagor which are described, or referred to,
in Exhibit A-1 and Exhibit A-2 hereto.
RECORDED DOCUMENT SHOULD BE RETURNED TO:
DLA PIPER LLP (US)
1000 Louisianna Street, Suite 2800
Houston, Texas 77002
Attention: Steven Torello

 



--------------------------------------------------------------------------------



 



DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION AND REVENUES
(THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS)
ARTICLE I
GRANT OF LIENS AND SECURITY INTERESTS
     KNOW ALL MEN BY THESE PRESENTS: That the undersigned SUN RIVER ENERGY,
INC., a Colorado company (“Mortgagor”), whose mailing address is 5950 Berkshire
Lane, Suite 1650, Dallas, Texas 75225, for valuable consideration, the receipt
of which is hereby acknowledged, and in consideration of the debt and trust
hereinafter mentioned, has granted, bargained, sold, conveyed, transferred and
assigned, and by these presents does GRANT, BARGAIN, SELL, CONVEY, MORTGAGE,
PLEDGE, TRANSFER, ASSIGN AND SET OVER to Philip D. Weller, whose address is 1717
Main Street, Suite 4600, Dallas, Texas 75201, and its successors and substitutes
in trust, as hereinafter provided (the “Trustee”), with a power of sale, for the
benefit of KATY RESOURCES ETX, LLC, a Delaware limited liability company, whose
mailing address is 717 Texas Avenue, Suite 3100, Houston, Texas 77002 (the
“Mortgagee”), the following property, whether real, personal or mixed, whether
now owned or hereafter acquired under law or in equity (collectively, the
“Mortgaged Property”); the inclusion of certain specific types and items of
property and interests in one or more of the following Paragraphs are not
intended in any way to limit the effect of the more general descriptions:
OIL AND GAS PROPERTIES
     A. All of Mortgagor’s present and future rights, titles, interests and
estates, now owned or hereafter acquired by Mortgagor, in and to those certain
oil, gas and mineral leases, mineral interests, mineral servitudes, royalty
interests, overriding royalty interests, production payments, net profits
interests, fee interests, carried interests, reversionary interests and all
other rights, titles, interests or estates described on Exhibit A-1 attached
hereto and made a part hereof or in, on or under any lands described in
Exhibit A-1, whether such rights, titles, interests or estates or such lands are
correctly described therein or not (all of which rights, titles, interests and
estates described in this Paragraph A are hereinafter included within the term
“Subject Interests”). The term “oil, gas and mineral leases,” as used in this
instrument and in Exhibit A-1 includes, in addition to oil, gas and mineral
leases, oil and gas leases, oil, gas and sulphur leases, other mineral leases,
co-lessor’s agreements and extensions, amendments, ratifications and subleases
of all or any of the foregoing, all as may be appropriate.
     B. All of Mortgagor’s present and future rights, titles, interests and
estates, now owned or hereafter acquired by Mortgagor, in and to present and
future drilling, spacing, proration or production units, as created by the terms
of any unitization, communitization and pooling agreements and orders, and all
properties, property rights and estates created thereby which include, belong or
appertain to the Subject Interests, including, without limitation, all such
units formed voluntarily or under or pursuant to any Law relating to any of the
Subject Interests. As used herein, the term “Law” means all applicable statutes,
laws, ordinances, regulations, orders, writs, injunctions, or decrees of any
state, commonwealth, nation, territory, possession,

-1-



--------------------------------------------------------------------------------



 



county, township, parish, municipality, or Tribunal, and the term “Tribunal”
means any court or governmental department, commission, board, bureau, agency,
or instrumentality of the United States or of any state, commonwealth, nation,
territory, possession, county, parish, or municipality, whether now or hereafter
constituted or existing.
     C. All present and future As-extracted collateral (as defined in the
Uniform Commercial Code as enacted, amended and in effect in each jurisdiction
in Texas in which any of the Mortgaged Property is situated (the “UCC”)),
including all oil and gas, and all present and future casinghead gas, drip
gasoline, natural gasoline, distillate, all other liquid or gaseous hydrocarbons
produced or to be produced in conjunction therewith, all products, by-products
and all other substances derived therefrom or the processing thereof, and all
other similar minerals, now owned or hereafter acquired by Mortgagor, now or
hereafter accruing to, attributable to or produced from the Subject Interests or
to which Mortgagor now or hereafter may be entitled as a result or by virtue of
Mortgagor’s ownership of the Subject Interests (collectively, “Hydrocarbons”).
     D. All present and future sulphur, lignite, coal, uranium, thorium, iron,
geothermal steam, water, carbon dioxide, helium and all other minerals, ores or
substances of value (whether similar to the foregoing or not), and the products
and proceeds therefrom now owned or hereafter acquired by Mortgagor, including,
without limitation, all gas resulting from the in-situ combustion of coal or
lignite now or hereafter accruing to, attributable to or produced from the
Subject Interests or to which Mortgagor now or hereafter may be entitled as a
result of or by virtue of Mortgagor’s ownership of the Subject Interests
(collectively, “Other Minerals”).
     E. All present and future oil and gas wells, disposal and injection wells,
rigs, improvements, fixtures, machinery and other equipment, inventory and
articles of personal property or movables, now owned or hereafter acquired by
Mortgagor, including, without limitation, connection apparatus and flow lines
from wells to tanks, wells, pipelines, gathering lines, trunk lines, lateral
lines, flow lines, compressor, dehydration and pumping equipment, pumping
plants, gas plants, processing plants, pumps, dehydration units, separators,
heater treaters, valves, gauges, meters, derricks, rig substructures, buildings,
tanks, reservoirs, tubing, rods, liquid extractors, engines, boilers, tools,
appliances, cables, wires, tubular goods, machinery, supplies and any and all
other equipment, inventory and articles of personal property of any kind or
character whatsoever appurtenant to, or used or held for use in connection with
the production of Hydrocarbons or Other Minerals from the Subject Interests, or
now or hereafter located on any of the lands encumbered by any of the Subject
Interests (the “Lands”), or used on or about the Lands in connection with the
operations thereon, together with all present and future improvements or
products of, accessions, attachments and other additions to, tools, parts and
equipment used in connection with, and substitutes and replacements for, all or
any part of the foregoing (all of the types or items of property and interests
described in this Paragraph E are hereinafter collectively referred to as the
“Personal Property”).
     F. All present and future rights, titles, interests and estates now owned
or hereafter acquired by Mortgagor (including, without limitation, all rights to
receive payments) under or by virtue of all easements, permits, licenses,
rights-of-way, surface leases, franchises, servitudes, division orders, transfer
orders and other agreements relating or pertaining to purchasing, exchanging,
exploring for, developing, operating, treating, processing, storing, marketing
or

-2-



--------------------------------------------------------------------------------



 



transporting Hydrocarbons or Other Minerals now or hereafter found in, on or
under, or produced from, any of the Subject Interests, or under or by virtue of
any contract relating in any way to all or any part of the Mortgaged Property
otherwise described herein, including, without limitation, farmout contracts,
farmin contracts, operating or joint operating agreements, trade letter
agreements, bidding agreements, assignments, subleases and all agreements
creating rights-of-way for ingress and egress to and from the Subject Interests
(all of such rights, titles, interests and estates referred to or described in
this Paragraph F are hereinafter collectively referred to as the “Subject
Contracts”), and all rights, titles and interests in and to all surface fees and
fee estates described in Exhibit A-1, compressor sites, settling ponds,
equipment or pipe yards, office sites, office buildings and all property and
fixtures located thereon, whether such surface fees, fee estates, compressor
sites, settling ponds, equipment or pipe yards, office sites, office buildings
are fee simple estates, leasehold estates or otherwise, together with all
present and future rights, titles, easements and estates now owned or hereafter
acquired under or in connection with such interest.
     G. All present and future accounts (including, but not limited to, all open
accounts receivable and accounts receivable arising under or pursuant to any
joint operating agreements, division orders or other agreements, documents or
instruments relating to any of the Subject Interests, and including without
limitation, all seismic data, geological data and interpretations of any of the
forgoing, but excluding such seismic and geological data licensed by Mortgagor
where such licenses prohibit or restrict the encumbrance, pledge or assignment
thereof), general intangibles, chattel paper, documents, instruments, cash and
noncash proceeds and other rights, now owned or hereafter acquired by Mortgagor,
arising from or by virtue of, or from the voluntary or involuntary sale or other
disposition of, or collections with respect to, or insurance proceeds payable
with respect to, or proceeds payable by virtue of warranty or other claims
against manufacturers of, or claims against any other person or entity with
respect to, all or any part of the Mortgaged Property described in this
Article I (all of which types and items of property and interests described in
this Paragraph G are hereinafter collectively referred to as the “Accounts”).
     H. All present and future tenements, hereditaments, appurtenances, profits
and properties in anyway appertaining, belonging, affixed or incidental to, or
used or useful in connection with, all or any part of the Mortgaged Property
otherwise described in this Article I, now owned or hereafter acquired by
Mortgagor, including, without limitation, all reversions, remainders, carried
interests, tolls, rents, revenues, issues, proceeds, earnings, income, products,
profits, deposits, easements, permits, licenses, servitudes, surface leases,
rights-of-way and franchises relating to all or any part of the Mortgaged
Property.
     I. Nothing in the aforementioned or following paragraphs, however, nor any
other language in this document, shall be construed to grant, bargain, sell,
convey, transfer or assign any interest whatsoever in any present and future
rights, titles, interests and estates, now owned or hereafter acquired by
Mortgagor, in and to those certain oil, gas and mineral leases, mineral
interests, mineral servitudes, royalty interests, overriding royalty interests,
production payments, net profits interests, fee interests, carried interests,
reversionary interests and all other rights, titles, interests or estates, or
any other type of interest described in the aforementioned or hereinafter
mentioned paragraphs, in any property located in the following locations:
(1) the state of New Mexico; (2) Tom Greene county, Texas; or (3) any area
subject to and a part of the

-3-



--------------------------------------------------------------------------------



 



farmout agreement between Mortgagor and Devon Energy Production Company, L.P.
(hereinafter referred to as “The Excluded Property”).
PIPELINES
     J. All of Mortgagor’s present and future rights, titles, interests and
estates in and to (i) all pipelines now owned and/or operated or hereafter
acquired and/or operated by Mortgagor for the gathering, transmission, or
distribution of Hydrocarbons from the Subject Interests including, without
limitation, those pipelines described on Exhibit A-2 which is attached hereto,
and (ii) any interests in real property relating thereto (collectively called
the “Pipelines”).
     K. All of Mortgagor’s present and future rights, titles, interests and
estates in and to all tracts and parcels of real property described or referred
to in Exhibit A-2 attached hereto, or the description of which is incorporated
in Exhibit A-2 by reference to any other instrument or document associated with
the Pipelines now owned or hereafter acquired (collectively, the “Lands
Associated with Pipelines”).
     L. All leases, leaseholds, easements, rights-of-way, licenses, franchises,
privileges, permits, ordinances, grants, rights, consents, servitudes, surface
leases or rights, amendatory grants and interests in land for the installation,
maintenance and operation of the Pipelines or the assets associated with the
Pipelines or any portion thereof, now owned or held or hereafter owned or held
by Mortgagor including, without limitation, those leases, leaseholds, easements,
rights-of-way, licenses, franchises, privileges, permits, ordinances, grants,
rights, consents, servitudes, surface leases or rights, amendatory grants and
interests in land applicable to the Pipelines or the Pipeline Assets owned or
held by Mortgagor and those leases, leaseholds, easements, rights-of-way,
licenses, franchises, privileges, permits, ordinances, grants, rights, consents,
servitudes, surface leases or rights, amendatory grants and interests in land
owned or held by Mortgagor and described in Exhibit A-2 attached hereto or
arising by virtue of the documents described in Exhibit A-2 (collectively, the
“Rights-of-Way and Franchises”).
     M. All other assets of Mortgagor now or hereafter situated on any of the
Lands Associated with Pipelines or the Rights-of-Way and Franchises, including
without limitation, fixtures, improvements, equipment, surface or subsurface
machinery, facilities, supplies, replacement parts, vehicles of every
description, all process control computer systems and equipment or other
property of whatsoever kind or nature and, including, without limitation, all
buildings, structures, machinery, gas processing plants, stations, substations,
pumps, pumping stations, meter houses, metering stations, regulator houses,
ponds, tanks, scrapers and scraper traps, fittings, valves, connections,
cathodic or electrical protection by-passes, regulators, drips, meters, pumps,
pumping units, pumping stations, storage or tankage facilities, engines, pipes,
gates, telephone and telegraph lines, electric power lines, poles, wires,
casings, radio towers, fixtures, mechanical equipment, electrical equipment,
machine shops and other equipment, used or useful in connection therewith;
together with all of Mortgagor’s liquid hydrocarbons, carbon dioxide, natural
gas liquids, refined petroleum products and other inventory fuels, carbon,
chemicals, electric energy, and other consumable materials or products
manufactured, processed, generated, produced, transmitted, stored (whether above
or below ground) or purchased by Mortgagor for sale, exchange, distribution,
consumption or transmission by Mortgagor,

-4-



--------------------------------------------------------------------------------



 



including, without limitation, off system gas, drip gas and line fill
(collectively, the “Pipeline Assets”).
GENERAL
     N. All other interests of every kind and character which Mortgagor now has
or at any time hereafter acquires in and to the types and items of property and
interests described in Paragraphs A, B, C, D, E, F, G H, I, J, K, L and M
preceding and all property, in each case, which is used or useful in connection
with the Mortgaged Property and the proceeds and products of all of the
foregoing, whether now owned or hereafter acquired.
     Mortgagor’s interest in the Mortgaged Property as such may be enlarged by
the discharge of any payments out of production or by the removal of any charges
or encumbrances together with the Mortgagor’s interests in, to and under or
derived from all renewals and extensions of any oil, gas and mineral leases
described herein.
     To further secure the full and complete payment and performance of the
Secured Indebtedness, Mortgagor, as debtor, hereby grants to Mortgagee and
Mortgagee’s successors in title and assigns, as secured party, a first and prior
security interest in and to the following types and items of property and
interests now owned or hereafter acquired by Mortgagor in the Mortgaged Property
(all of which are included within the term “Mortgaged Property”): (a) all
present and future Personal Property, Subject Contracts and Accounts (including
without limitation, all seismic data, geological data and interpretations of any
of the forgoing to the extent a security interest therein can be assigned);
(b) all present and future Subject Interests, Hydrocarbons and Other Minerals
insofar as the same consist of As-extracted collateral as defined in and subject
to the UCC (including Accounts), and for which the creation and perfection of a
security interest or lien therein is governed by the provisions of the UCC;
(c) all present and future other Mortgaged Property described in Paragraphs “A”
through “M” above consisting of Accounts, contract rights, general intangibles,
chattel paper, documents, instruments, inventory, equipment, fixtures and other
goods and articles of personal property of any kind or character defined in and
subject to the UCC; (d) all present and future increases, profits, combinations,
reclassifications, improvements and products of, accessions, attachments and
other additions to, tools, parts and equipment used in connection with, and
substitutes and replacements for, all or any part of the Mortgaged Property
described in this or any other clause of this paragraph; (e) all present and
future Accounts, contract rights, general intangibles, chattel paper, documents,
instruments, cash and noncash proceeds and other rights arising from or by
virtue of, or from the voluntary or involuntary sale or other disposition of, or
collections with respect to, or insurance proceeds payable with respect to, or
proceeds payable by virtue of warranty or other claims against manufacturers of,
or claims against any other person or entity with respect to, all or any part of
the Hydrocarbons, the Other Minerals or the Mortgaged Property described in this
or any other clause of this paragraph; and (f) all present and future security
for the payment to Mortgagor of any of the Mortgaged Property described in this
or any other clause of this paragraph and goods which gave or will give rise to
any of such Mortgaged Property or are evidenced, identified, or represented
therein or thereby; provided that nothing in this paragraph shall be deemed to
permit any action prohibited by this instrument or by terms incorporated in this
instrument.

-5-



--------------------------------------------------------------------------------



 



     In the event that the Mortgagor acquires additional undivided interests in
some or all of the Mortgaged Properties, this Deed of Trust shall automatically
encumber such additions or increases to the Mortgagor’s interest in the
Mortgaged Properties without need of further act or document. Further, in the
event the Mortgagor becomes the owner of an interest in any part of the lands
described either in Exhibit A-1 or Exhibit A-2 or the documents described on
Exhibit A-1 or Exhibit A-2 or otherwise subject to or covered by the Mortgaged
Properties, this Deed of Trust shall automatically encumber such ownership
interest of the Mortgagor without need of further act or document.
     For the same consideration, Mortgagor hereby grants to Mortgagee any and
all present and future rights of Mortgagor to liens and security interests in
the Mortgaged Property securing payment of proceeds from the sale of production
from the Mortgaged Property, including, but not limited to, those liens and
security interests provided for in Section 9.343 of the Texas Business and
Commerce Code.
     TO HAVE AND TO HOLD all and singular the Mortgaged Property and all other
property which, by the terms hereof, has or may hereafter become subject to the
lien and/or security interest of this Deed of Trust, Mortgage, Security
Agreement, Financing Statement and Assignment of Production and Revenues (the
“Deed of Trust”), together with all rights, hereditaments and appurtenances in
anywise belonging to the Trustee or assigns forever. Any additional right, title
or interest which Mortgagor may hereafter acquire or become entitled to in the
interests, properties, Lands and premises aforesaid, or in the oil, gas or other
minerals in and under or produced from the Land and leases shall inure to the
benefit of and be covered by this Deed of Trust and constitute “Mortgaged
Property,” the same as if expressly described and conveyed herein. However,
notwithstanding any language herein to the contrary, nothing herein shall be
construed to grant, bargain, sell, convey, transfer or assign any interest
whatsoever in The Excluded Property.
ARTICLE II

INDEBTEDNESS SECURED
     This conveyance is made, IN TRUST, HOWEVER, to secure and enforce the
payment and performance of the following indebtedness, obligations and
liabilities:

  (a)   The indebtedness under that certain promissory note dated as of even
date herewith, in the face amount of $4,000,000 executed by Mortgagor and
payable to Mortgagee and all amendments, modifications, supplements,
restatements, renewals, extensions or replacements thereof (whether one or more,
the “Note”).     (b)   All material covenants, obligations and representations
of Mortgagor arising pursuant to the terms of the Note.     (c)   Payment of any
sums which may be advanced or paid by Mortgagee under the terms hereof on
account of the failure of Mortgagor to comply with the

-6-



--------------------------------------------------------------------------------



 



      covenants of Mortgagor contained herein, and all other indebtedness of
Mortgagor arising pursuant to the provisions of this Deed of Trust.     (d)  
Without limiting the generality of the foregoing, all post-petition interest,
expenses, and other duties and liabilities with respect to indebtedness or other
obligations described above in this Article II, which would be owed but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization, or similar proceeding.     (e)   All amendments,
modifications, supplements, restatements, renewals, extensions or replacements
of indebtedness described, referred to or mentioned in paragraphs (a) through
(c) above, and all substitutions therefor, in whole or in part.     (f)   The
word “Secured Indebtedness” wherever used in this Deed of Trust shall refer to
all present and future debts, obligations and liabilities described or referred
to in this Article II or otherwise in this Deed of Trust, and all renewals,
revisions, replacements, amendments, restatements, substitutions and
modifications thereof.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Mortgagor hereby represents and warrants as follows:
     3.1 Power to Create Lien. Mortgagor has full power and lawful authority to,
subject to the terms of any Subject Contracts described on Exhibit A-1 and
Exhibit A-2 or any limitations otherwise identified on Exhibit A-1 and
Exhibit A-2, bargain, grant, sell, mortgage, assign, transfer, convey, pledge
and hypothecate and grant a security interest in all of the Mortgaged Property
all in the manner and form herein provided and without obtaining the waiver,
consent or approval of any lessor, sublessor, governmental agency or entity or
other party whomsoever or whatsoever, except to the extent the approval or
consent of the State of Texas or the Department of the Interior, United States
of America, as the case may be, is required by applicable law or regulation to
the transfer, deed or assignment of an interest in any of the Mortgaged
Property.
     3.2 Intent to Cover All Interests. Any fractions or percentages specified
on attached Exhibit A-1 in referring to Mortgagor’s interests are solely for the
purposes of the warranties made by Mortgagor above and shall in no manner limit
the quantum of interest with respect to any Subject Interests or with respect to
any Unit or Well identified on Exhibit A-1. If any of the Lands covered by the
Subject Interests or Lands Associated with Pipelines or other instrument
mentioned on Exhibit A-1 and Exhibit A-2 are incorrectly described, then
nevertheless this Deed of Trust shall cover all Mortgagor’s interest in such
Subject Interests, the Lands Associated with Pipelines and other instrument as
to all of the lands covered thereby, unless limited by express words to the
contrary on Exhibit A-1 and Exhibit A-2. However, notwithstanding any language
herein to the contrary, nothing herein shall be construed to grant, bargain,
sell, convey, transfer or assign any interest whatsoever in The Excluded
Property.

-7-



--------------------------------------------------------------------------------



 



     3.3 Business Entity Type. For purposes of this Deed of Trust, “Business
Entity” refers to type of Mortgagor’s business formation as specified in the
preamble of this Deed of Trust.
ARTICLE IV
COVENANTS OF MORTGAGOR
     In consideration of the Secured Indebtedness hereinabove described,
Mortgagor, for itself and its successors and assigns, does hereby covenant and
agree as follows:
     4.1 Defend Title. Mortgagor will not create or suffer to be created or
permit to exist any lien, or security interest senior to, junior to, or on a
parity with, the lien and security interest of this Deed of Trust upon the
Mortgaged Property or any part thereof or upon the rents, issues, revenues,
profits and other income therefrom, except those liens and security interests as
described on Exhibit B attached hereto and liens and security interests which do
not materially adversely affect the aggregate value of such property and
interests (“Permitted Liens”). Mortgagor will defend the title to such Mortgaged
Property against the claims and demands of all other persons whomsoever (other
than persons claiming by, through or under Mortgagee) and will maintain and
preserve the lien and security interests created hereby so long as any of the
Secured Indebtedness secured hereby remains unpaid. Should a material adverse
claim be made against or a cloud develop upon the title to any part of the
Mortgaged Property, Mortgagor agrees it will immediately defend against such
adverse claim or take appropriate action to remove such cloud at Mortgagor’s
cost and expense, and Mortgagor further agrees that Mortgagee may take such
other action as Mortgagee reasonably deems advisable to protect and preserve its
interests in the Mortgaged Property, and in such event Mortgagor will indemnify
Mortgagee against any and all costs, reasonable attorneys’ fees and other
expenses which it may reasonably incur in defending against any such adverse
claim or taking action to remove any such cloud.
     4.2 Correct Defects. Upon request of Mortgagee, Mortgagor will promptly
correct any defect which are discovered after the execution and delivery of this
Deed of Trust in the note or notes above described or other documents executed
in connection herewith, in the execution or acknowledgment hereof or thereof or
in the description of the Mortgaged Property, and will execute, acknowledge, and
deliver such division orders, transfer orders and other assurances and
instruments as shall, in the reasonable opinion of Mortgagee, be necessary or
proper to convey and assign to the Trustee all of the Mortgaged Property herein
conveyed or assigned, or intended to be so.
     4.3 Notifications. Mortgagor will notify Mortgagee of the material
destruction, loss, termination or acquisition of any material Mortgaged Property
(except as occurs in the ordinary course of business) within twenty (20) days
thereof.
     4.4 Pooling. Mortgagor will not, without the prior written consent of
Mortgagee, which consent shall not be unreasonably withheld, voluntarily pool or
unitize all or any part of the Mortgaged Property consisting of producing oil,
gas and mineral leases, where the pooling or unitization would result in the
material diminution of Mortgagor’s net revenue interest in

-8-



--------------------------------------------------------------------------------



 



production from the pooled or unitized lands. Immediately after the formation of
any pool or unit in accordance herewith, Mortgagor will furnish to Mortgagee a
conformed copy of the pooling agreement, declaration of pooling, or other
instrument creating the pool or unit. The interest of Mortgagor included in any
pool or unit attributable to the Mortgaged Property or any part thereof shall
become a part of the Mortgaged Property and shall be subject to liens and
security interests hereof in the same manner and with the same effect as though
the pool or unit and the interest of Mortgagor therein were specifically
described in Exhibit A-1 hereto. In the event any proceedings of any
governmental body which could result in pooling or unitizing all or any part of
the Mortgaged Property are commenced, Mortgagor shall give immediate written
notice thereof to Mortgagee.
     4.5 Maintenance and Operation of Mortgaged Property.

  (a)   Mortgagor will at its own expense do or cause to be done all things
reasonably necessary to preserve and keep in full repair, working order and
efficiency (subject to reasonable wear and tear) all of the Mortgaged Property,
to the extent necessary in accordance with the standards of a prudent operator
under comparable conditions, including, without limitation, all equipment,
machinery and other tangible or movable personal property, and from time to time
will make or cause to be made all the needful and proper repairs, renewals and
replacements so that at all times the state and condition of the Mortgaged
Property will be substantially preserved and maintained in accordance with the
standards of a prudent operator under comparable conditions.     (b)   Mortgagor
will promptly pay and discharge, or cause to be promptly paid or discharged, all
rentals, delay rentals, royalties and indebtedness accruing under, and perform
or cause to be performed in all material respects each and every act, matter or
thing required by, each and all of the assignments, deeds, leases, sub-leases,
contracts and agreements described or referred to herein or directly affecting
Mortgagor’s interests in the Mortgaged Property, and will do or cause to be done
all other things reasonably necessary to keep materially unimpaired Mortgagor’s
rights with respect thereto and prevent any material forfeiture thereof or
material default thereunder; provided that Mortgagor may contest such
obligations under such assignments, deeds, leases, sub-leases and material
contracts and agreements in good faith and by appropriate proceedings. Mortgagor
will operate or cause to be operated the Mortgaged Property in a careful and
efficient manner in accordance with the practices of the industry and in
compliance in all material respects with all applicable contracts and agreements
and in compliance in all material respects with all applicable proration and
conservation laws of the jurisdiction in which the Mortgaged Property is
situated, and all applicable laws, rules and regulations of every other agency
and authority from time to time constituted to regulate the development and
operation of the Mortgaged Property and the production and sale of Hydrocarbons
and Other Minerals therefrom. Mortgagor will do or cause to be done such
development work as may be reasonably necessary to the prudent and economical
operation of the Mortgaged Property in accordance with the current customs and
practices of operators in the industry under comparable conditions.

-9-



--------------------------------------------------------------------------------



 



  (c)   Mortgagor will do all things reasonably necessary to keep materially
unimpaired Mortgagor’s rights and remedies in or under the Mortgaged Property
and shall not abandon, convey, assign, lease or otherwise transfer any material
right, title or interest of Mortgagor in, to, or under the Pipelines or the
Pipeline Assets, or consent to any of the foregoing, directly or indirectly,
without the express prior written consent of Mortgagee, which consent shall not
be unreasonably withheld or delayed.     (d)   Mortgagor will perform or cause
to be performed, in all material respects, each and all material covenants,
agreements, terms, conditions and limitations imposed upon Mortgagor or its
predecessors in interest and expressly contained in any assignment or other form
of conveyance, under or through which the Pipelines, Pipeline Assets, Lands
Associated with Pipelines, or Rights-of-Way and Franchises, or an undivided
interest therein are now held, and perform or cause to be performed, in all
material respects, all material (expressed or implied) covenants and obligations
imposed upon Mortgagor in connection with any document or instrument relating
thereto.     (e)   Mortgagor will cause, or in the event Mortgagor is not the
operator of the Pipeline Assets, use its commercially reasonable best efforts to
cause, the Pipeline Assets to be maintained, developed, and continuously
operated for the gathering, storing, transmission and distribution of
Hydrocarbons in a good and workmanlike manner as would be operated by a prudent
operator under comparable conditions and in compliance in all material respects
with all applicable operating agreements and contracts, and all applicable
federal, state, and local laws, rules and regulations, excepting those being
diligently contested in good faith.     (f)   Mortgagor will cause the Pipelines
to be kept in good and effective operating condition (reasonable wear and tear
excepted), and all repairs, renewals, replacements, additions and improvements
thereof or thereto, needful to the gathering, storing, transmission and
distribution of Hydrocarbons through the Pipelines, to be promptly made as would
be kept or effected by a prudent operator under comparable conditions.

     4.6 Operation by Third Parties. All or portions of the Mortgaged Property
may be comprised of interests in the Subject Interests which are other than
working interests or which may be operated by a party or parties other than
Mortgagor and with respect to all or any such Subject Interests and properties
as may be comprised of interests other than working interests or which may be
operated by parties other than Mortgagor, Mortgagor’s covenants set forth in as
expressed in Section 4.5 are modified to require that Mortgagor use its
commercially reasonable best efforts to obtain compliance with such covenants by
the working interest owners or the operator or operators of such Subject
Interest.
     4.7 Labor/Materials. Mortgagor will promptly pay, or cause to be paid, all
bills for labor and materials incurred in the operation of the Mortgaged
Property, except any that is being contested in good faith and as to which
satisfactory accruals have been provided; will promptly pay its share of all
costs and expenses incurred under any joint operating agreement affecting the

-10-



--------------------------------------------------------------------------------



 



Mortgaged Property or any portion thereof; will furnish Mortgagee, as and when
reasonably requested, information as to the status of any joint account
maintained with others under any such operating agreement; will not take any
action to incur any material liability or lien thereunder; and will not enter
into any new operating agreement or amendment of existing operating agreement
affecting the Mortgaged Property that would materially diminish or alter
Mortgagor’s net revenue interest therein, all without prior written consent of
the Mortgagee, whicha shall not be unreasonably withheld or delayed.
     4.8 Inspections. Mortgagor will permit Mortgagee and its accredited agents,
representatives, attorneys and employees (“Mortgagee Parties”), upon reasonable
advance written notice, at any reasonable time to go upon, examine, and inspect
the Mortgaged Property, at Mortgagee Parties’ sole risk and liability and will
furnish Mortgagee, upon reasonable request, all pertinent information regarding
the development and operation of the Mortgaged Property.
     4.9 Legal Proceedings. Mortgagor will provide reasonable notice to
Mortgagee or other holder or holders of the Secured Indebtedness, in writing, of
the commencement of any material legal proceedings affecting the Mortgaged
Property or any part thereof, and will take such action as may be necessary to
preserve its and Mortgagee’s rights affected thereby as would be taken by a
prudent operator under comparable conditions; and should Mortgagor fail or
refuse to take any such action, Mortgagee may at its election take such action
on behalf and in the name of Mortgagor and at Mortgagor’s cost and expense..
     4.10 Existence. Mortgagor will maintain its Business Entity, or comparable,
existence and will maintain and procure all necessary franchises and permits to
the end that Mortgagor shall be and continue to be a Business Entity in good
standing in the state of its organization (or subsequent organization) and in
the state wherein the Mortgaged Property is located, with full power and
authority to own and operate all of the Mortgaged Property as contemplated
herein until this Deed of Trust shall have been fully satisfied.
     4.11 Waivers. Except for notices referenced in Section 5.11, Mortgagor
hereby expressly waives any and all rights or privileges of marshalling of
assets, sale in inverse order of alienation, notices, appraisements, redemption
and any prerequisite to the full extent permitted by applicable law, in the
event of foreclosure of the lien or liens and/or security interests created
herein. Mortgagee at all times shall have the right to release any part of the
Mortgaged Property now or hereafter subject to the lien or security interest of
this Deed of Trust, any part of the proceeds of production or other income
herein or hereafter assigned or pledged, or any other security it now has or may
hereafter have securing the Secured Indebtedness, without releasing any other
part of the Mortgaged Property, proceeds or income, and without affecting the
liens or security interests hereof as to the part or parts thereof not so
released, or the right to receive future proceeds and income.
     4.12 Disposition. Without prior approval and written consent of Mortgagee,
which shall not be unreasonably withheld or delayed, Mortgagor will not sell,
assign, lease, transfer or otherwise dispose of all or any portion of the
Mortgaged Property, other than sales of Hydrocarbons made in the ordinary course
of business, nor shall Mortgagor mortgage, pledge or otherwise encumber the
Mortgaged Property or any part thereof, regardless of whether the lien or

-11-



--------------------------------------------------------------------------------



 



encumbrance is senior, coordinate, junior, inferior or subordinate to the lien
and security interest created hereby, except for Permitted Liens.
     4.13 Notice of Assignments. Upon request of Mortgagee, but subject to
Section 6.8, Mortgagor will execute and deliver written notices of assignments
to any persons, corporations or other entities owing or which may in the future
owe to Mortgagor monies or accounts arising in connection with any of the
following matters: (a) any oil, gas or mineral production from the Mortgaged
Property; (b) any gas contracts, processing contracts or other contracts
relating to the Mortgaged Property; or (c) the operation of or production from
any part of the Mortgaged Property. The notices of assignments shall advise the
third parties that all of the monies or accounts described above have been
assigned to Mortgagee, and if required by Mortgagee, shall also require and
direct that future payments thereof, including amounts then owing and unpaid, be
paid directly to Mortgagee.
     4.14 Prohibitions Ineffective. Any mortgage, pledge, encumbrance,
unitization, pooling, communitization or other action or instrument in violation
of the prohibitions contained in this Article IV shall be of no force or effect
against Mortgagee.
     4.16 Amendments to Mineral Leases. Except as required by law, rule of
regulation, Mortgagor will not, without the prior written consent of Mortgagee,
which consent shall not be unreasonably withheld or delayed, enter into any
material amendments to the oil, gas and mineral leases described herein.
ARTICLE V
DEFEASANCE, RESPECTING FORECLOSURE
AND OTHER REMEDIES
     5.1 Defeasance; Remedies. Should Mortgagor make payment in full of the
Secured Indebtedness, then the conveyance of the Mortgaged Property shall become
of no further force and effect, and the lien and security interest hereof shall
be released at the cost and expense of Mortgagor; otherwise, it shall remain in
full force and effect. In case any one or more of the Events of Default, as
defined below, shall happen, then, and in any such event, the whole of the
principal of the Secured Indebtedness due and remaining unpaid, together with
all interest accrued thereon, may, at the option of the holder thereof, without
notice (including, but not limited to, notice of intention to accelerate
maturity and notice of acceleration of maturity) or demand, which are, to the
full extent permitted by applicable law, waived by Mortgagor, be declared
immediately due and payable; and thereupon, or at any time thereafter while the
Secured Indebtedness or any part thereof remains unpaid, it shall be the duty of
the Trustee, on request of the Mortgagee (which request is hereby presumed), to
enforce this Deed of Trust; and after advertising the time and place of the sale
for at least twenty-one (21) days prior to the day of sale, by posting or
causing to be posted a written or printed notice thereof at the courthouse door
and by filing a copy of such notice in the office of the county clerk or
registrar of deeds, as applicable in each jurisdiction, of each county in which
the Mortgaged Property or any part thereof may be situated, and serving written
notice of the proposed sale on each debtor obligated to pay the Secured
Indebtedness according to the records of the Mortgagee, by postage prepaid,
certified United States mail, at the most recent address for such debtor as
shown by the records

-12-



--------------------------------------------------------------------------------



 



of the Mortgagee, at least twenty-one (21) days prior to the day of sale, to
sell the Mortgaged Property, either as a whole or in parcels, as the Trustee may
deem proper, at public venue at the courthouse of the county in which the
Mortgaged Property or any part thereof may be situated (and being the county
designated in the notice of sale) on the first Tuesday of any month between the
hours of 10:00 o’clock a.m. and 4:00 o’clock p.m., to the highest bidder for
cash, and after such sale to make the purchaser or purchasers good and
sufficient deeds and assignments in the name of the Mortgagor herein, conveying
such property so sold to the purchaser or purchasers with special warranty of
title. The Trustee, or his successor or substitute, is hereby authorized and
empowered to appoint any one or more persons as his attorney(s)-in-fact to act
as Trustee under him and in his name, place and stead, such appointment to be
evidenced by a written instrument executed by the Trustee, or his successor or
substitute, to perform any one or more act or acts necessary or incident to any
sale under the power of sale hereunder, including, without limitation, the
posting and filing of any notices, the conduct of the sale and the execution and
delivery of any instruments conveying the Mortgaged Property as a result of the
sale, but in the name and on behalf of the Trustee, or his successor or
substitute; and all acts done or performed by such attorney(s)-in-fact shall be
valid, lawful and binding as if done or performed by the Trustee, or his
successor or substitute. No single sale or series of sales by the Trustee shall
extinguish the lien or exhaust the power of sale hereunder except with respect
to the items of property sold, but such lien and power shall exist for so long
as and may be exercised in any manner by law or as herein provided as often as
the circumstances require to give Mortgagee full relief hereunder. The purchaser
at any such sale shall not assume, nor shall his or its heirs, legal
representatives, successors or assigns, be deemed to have assumed, by reason of
the acquisition of property or rights mortgaged hereunder, any liability or
obligation of any lessee or operator of the Mortgaged Property, or any part
thereof, arising by reason of any occurrence taking place prior to such sale. It
shall not be necessary to have present, or to exhibit at any such sale, any of
the personal property subject to the lien or security interest hereof.
     5.2 Rights Under UCC. Upon the happening of any of the Events of Default,
Mortgagee shall be entitled to all of the rights, powers and remedies afforded a
secured party by the Uniform Commercial Code with reference to the personal
property, As-extracted collateral and fixtures in which Mortgagee has been
granted a security interest hereby, or Mortgagee may proceed as to both the real
and personal property covered hereby.
     5.3 Application of Proceeds. The Trustee is authorized to receive the
proceeds of said sale or sales and apply the same first to pay all reasonable
expenses of any nature whatsoever incurred at any time (whether before or after
an Event of Default) by Mortgagee in exercising or enforcing any rights, power
and remedies provided in this Deed of Trust and next in reduction of the Secured
Indebtedness, in such manner and order as Mortgagee may elect.
     5.4 Substitute Trustee. In the event of the dissolution of the Trustee (if
an entity), or death of the Trustee (if an individual), or its removal from the
State of Texas, or its or his/her failure, refusal, or inability for any reason
to make any such sale or to perform any of the trusts herein declared, or at any
time, whether with or without cause, then the Mortgagee may appoint, in writing,
one or more substitute trustee who shall thereupon succeed to all the estates,
rights, powers, and trusts herein granted to and vested in the Trustee. In the
same events as first above stated, and in the same manner, successive substitute
Trustees may thereafter be appointed.

-13-



--------------------------------------------------------------------------------



 



     5.5 Evidence. It is agreed that in any deed or deeds given by any Trustee
any and all statements of fact or other recitals therein made as to the identity
of the holder or holders of the Secured Indebtedness, or as to the default in
the payments thereof or any part thereof, or as to the breach of any covenants
herein contained, or as to the request to sell, notice of sale, time, place,
terms and manner of sale, and receipt, application, and distribution of the
money realized therefrom, or as to the due and proper appointment of a
substitute trustee, and, without being limited by the foregoing, as to any other
additional act or thing having been done by Mortgagee or by the Trustee, shall
be taken by all courts of law and equity as prima facie evidence that the
statements or recitals state facts and are without further question to be so
accepted; and Mortgagor does hereby ratify and confirm any and all acts that the
Trustee may lawfully do in the premises by virtue of the terms and conditions of
this Deed of Trust.
     5.6 Right to Sue. The Mortgagee may, at its election, or the Trustee may,
upon written request of the Mortgagee, proceed by suit or suits, at law or in
equity, to enforce the payment of the Secured Indebtedness in accordance with
the terms hereof and of the note, notes or guaranties evidencing it, and to
foreclose the lien and/or security interest of this Deed of Trust as against all
or any portion of the Mortgaged Property and to have such property sold under
the judgment or decree of a court of competent jurisdiction.
     5.7 Mortgagee May Purchase. It is expressly understood that the Mortgagee,
or the Trustee, may be a purchaser of the Mortgaged Property, or of any part
thereof, at any sale thereof, whether such sale be under the power of sale
hereinabove vested in the Trustee or upon any other foreclosure of the lien
and/or security interest hereof, or otherwise; and the Mortgagee or the Trustee
so purchasing shall, upon any such purchase, acquire good title to the Mortgaged
Property so purchased, free of the lien and/or security interest of this Deed of
Trust and free of all rights of redemption in Mortgagor.
     5.8 Cumulative Rights. The rights of entry, sale, or suit, as hereinabove
or hereinafter conferred, are cumulative of all other rights and remedies herein
or by law or in equity provided, and shall not be deemed to deprive the
Mortgagee or Trustee of any such other legal or equitable rights or remedies, by
judicial proceedings or otherwise, appropriate to enforce the conditions,
covenants and terms of this Deed of Trust and of any note or guaranty reflecting
the Secured Indebtedness, and the employment of any remedy hereunder, or
otherwise, shall not prevent the concurrent or subsequent employment of any
other appropriate remedy or remedies.
     5.9 No Appraisement. To the full extent Mortgagor may do so, Mortgagor
agrees that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, extension or redemption, and Mortgagor, for
Mortgagor and Mortgagor’s successors and assigns, and for any and all persons
ever claiming any interest in the Mortgaged Property, to the extent permitted by
law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, notice of intention to mature or declare due
the whole of the Secured Indebtedness, notice of election to mature or declare
due the whole of the Secured Indebtedness (excluding any notices which may be
required prior to an Event of Default) and all rights to a marshaling of the
assets of Mortgagor, including the Mortgaged Property, or to a sale in inverse
order of alienation in the event of foreclosure of the liens and security
interests hereby created. Mortgagor will not have or assert any right under any
statute or rule of law pertaining to the marshaling of assets,

-14-



--------------------------------------------------------------------------------



 



sale in inverse order of alienation, or other matters whatever to defeat, reduce
or affect the right of the Mortgagee under the terms of this Deed of Trust to a
sale of the Mortgaged Property for the collection of the Secured Indebtedness
without any prior or different resort for collection, or the right of the
Mortgagee under the terms of this Deed of Trust to the payment of such
indebtedness out of the proceeds of sale of the Mortgaged Property in preference
to every other claimant whatever. If any law referred to in this Section 5.9 and
now in force, of which Mortgagor or Mortgagor’s successors and assigns and such
other persons claiming any interest in the Mortgaged Property might take
advantage despite this Section 5.9, shall hereafter be repealed or cease to be
in force, such law shall not thereafter be deemed to preclude the application of
this Section 5.9.
     5.10 Power of Attorney and Agent. Upon the occurrence or happening of an
Event of Default, Mortgagor does hereby designate each of Trustee and Mortgagee
as the agent and attorney in fact of Mortgagor to act in the name, place, and
stead of Mortgagor in the exercise of each and every remedy set forth herein,
including rights to liens on and security interests in the Mortgaged Property,
and in conducting any and all operations and taking any and all action
reasonably necessary to do so, recognizing such agency in favor of each of
Trustee and Mortgagee to be coupled with the interests of Trustee and Mortgagee,
respectively, under this Deed of Trust and, thus, irrevocable so long as this
Deed of Trust is in force and effect.
     5.11 Events of Default. The term “Event of Default” as used herein shall
mean the occurrence or happening, at any time and from time to time, of any one
or more of the following:

  (a)   Mortgagor shall fail, refuse, or neglect to pay, in full, any
installment or portion of the Secured Indebtedness as and when the same shall
become due and payable, whether at the due date thereof stipulated herein or in
the Note, upon acceleration or otherwise, provided that Mortagor has received
all applicable notices of payment as provided in the Note;     (b)   Mortgagor
shall fail, refuse or neglect or cause the failure, refusal or neglect to comply
with, perform and discharge fully and timely as and when required any of the
material obligations of Mortgagor under this Deed of Trust or the Note, and
Mortgagor fails to cure such non-compliance, non-performance or non-discharge
within twenty (20) days of the receipt of written notice of same from
Mortgageee;     (c)   Any representation or warranty made by Mortgagor contained
herein is false or misleading in any material respect and Mortgagor fails to
cure the same within twenty (20) days of the receipt of written notice of same
from Mortgagee;     (d)   Mortgagor shall materially default or commit an event
of material default under the Note or any other mortgage or security agreement
which covers or affects any part of the Mortgaged Property and Mortgagor fails
to cure the same within twenty (20) days of the receipt of written notice of
same from Mortgagee; or     (e)   Any representation or warranty that relates to
this Deed of Trust or the Note made by Mortgagor in the Purchase and Sale
Agreement between Mortgagee and Mortgagor dated October 19, 2010, as thereafter
amended (the “PSA”), is false or

-15-



--------------------------------------------------------------------------------



 



      misleading in any material respect and Mortgagor fails to cure the same
within twenty (20) days of the receipt of written notice of same from Mortgagee.

ARTICLE VI
ASSIGNMENT OF PRODUCTION AND REVENUES
(this “Assignment”)
Production
     6.1 Assignment. Upon the occurrence of happening of an Event of Default, in
addition to the conveyance to the Trustee herein made, Mortgagor does hereby
transfer, assign, deliver and convey unto Mortgagee, its successors and assigns,
all Hydrocarbons and Other Minerals produced, saved or sold from the Mortgaged
Property and attributable to the interest of Mortgagor therein, together with
the proceeds of any sale thereof (“Hydrocarbon Proceeds”); Mortgagor hereby
directs any purchaser now or hereafter taking any production from the Mortgaged
Property to pay to Mortgagee such Hydrocarbon Proceeds derived from the sale
thereof, and to continue to make payments directly to Mortgagee until notified
in writing by Mortgagee to discontinue the same; and the purchaser of any such
production shall not be required to see to the application of the proceeds
thereof by Mortgagee and payment made to Mortgagee shall be binding and
conclusive as between such purchaser and Mortgagor. Mortgagor further agrees to
perform all such acts, and to execute all such further assignments, transfer and
division orders, and other instruments as may be required or desired by
Mortgagee or any other party to have such Hydrocarbon Proceeds so paid to
Mortgagee.
Revenues
     Upon the occurrence of happening of an Event of Default, in addition to the
conveyance to the Trustee herein made, Mortgagor does hereby transfer, assign,
deliver and convey unto Mortgagee, its successors and assigns, all the income,
revenues, rents, issues, profits and proceeds arising from the Pipelines
relating to the Mortgaged Property whether due, payable or accruing
(collectively, the “Revenues”) under any and all present and future contracts or
other agreements relating to the transmission of the Hydrocarbons or the
ownership of all or any portion of the Mortgaged Property. Mortgagor hereby
directs any payor to pay to Mortgagee such Revenues derived from such contracts
and agreements, and to continue to make payments directly to Mortgagee until
notified in writing by Mortgagee to discontinue the same; and the payor shall
have no duty or obligation to inquire into the right of Mortgagee to receive the
same, what application is made thereof, or as to any other matter; and the
payment made to Mortgagee shall be binding and conclusive as between such payor
and Mortgagor. Mortgagor agrees to perform all such acts, and to execute all
such further assignments, transfers and other instruments as may be required or
desired by the Mortgagee or any party in order to have said Revenues so paid to
the Mortgagee.

-16-



--------------------------------------------------------------------------------



 



General
     Upon the occurrence of happening of an Event of Default, the Mortgagee is
fully authorized to (i) receive and receipt for said Revenues and Hydrocarbon
Proceeds; (ii) to endorse and cash any and all checks and drafts payable to the
order of Mortgagor or the Mortgagee for the account of Mortgagor received from
or in connection with said Revenues and Hydrocarbon Proceeds and apply the
proceeds thereof to the payment of the Secured Indebtedness, when received,
regardless of the maturity of any of the Secured Indebtedness, or any
installment thereof, and (iii) execute any instrument in the name of Mortgagor
to facilitate any of the foregoing. Upon receipt of written instructions from
Mortgagor, Mortgagee agrees to release to Mortgagor any Revenues and Hydrocarbon
Proceeds belonging to third parties; provided that the Mortgagee shall not be
liable for any delay, neglect, or failure to effect collection of any Revenues
and Hydrocarbon Proceeds or to take any other action in connection therewith or
hereunder; but shall have the right, at its election, in the name of Mortgagor
or otherwise, to prosecute and defend any and all actions or legal proceedings
deemed advisable by the Mortgagee in order to collect such funds and to protect
the interests of the Mortgagee and/or Mortgagor, with all costs, expenses and
attorney’s fees incurred in connection therewith being paid by Mortgagor. Unless
Mortgagee has claimed or is claiming, for its benefit Revenues and Hydrocarbon
Proceeds belonging to third parties and not attributable to the Mortgaged
Property, Mortgagor hereby agrees to indemnify the Mortgagee against all claims,
actions, liabilities, judgments, costs, charges and reasonable attorneys’ fees
made against or incurred by it, based on the assertion that it received Revenues
claimed by third persons either before or after the payment in full of the
Secured Indebtedness, but in each case except for such claims, actions,
liabilities, judgments, costs, charges and attorneys’ fees to the extent
directly resulting from the gross negligence or willful misconduct of the
Mortgagee. Mortgagee shall have the right to defend against any such claims,
actions and judgments, employing its attorneys therefor, and if it is not
furnished with reasonable indemnity, it shall have the right to compromise and
adjust any such claims, actions and judgments. Mortgagor agrees to indemnify and
pay to the Mortgagee any and all such claims, judgments, costs, charges and
attorney’s fees as may be paid in any judgment, release or discharge thereof or
as may be adjudged against the Mortgagee. Mortgagor hereby appoints Mortgagee as
its attorney-in-fact to pursue any and all rights of Mortgagor to liens on and
security interests in the Mortgaged Property. Mortgagor hereby further transfers
and assigns to Mortgagee any and all such liens, security interests, financing
statements or similar interests of Mortgagor attributable to its interest in the
Mortgaged Property and Revenues and Hydrocarbon Proceeds arising under or
created by any statutory provision, judicial decision or otherwise. The power of
attorney granted to Mortgagee in this paragraph, being coupled with an interest,
shall be irrevocable so long as the Secured Indebtedness or any part thereof
remains unpaid. WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO
EACH INDEMNIFIED PARTY WITH RESPECT TO MATTERS THAT IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED
PARTY OR ANY STRICT LIABILITY. SUCH INDEMNITIES SHALL NOT, HOWEVER, APPLY TO A
PARTICULAR INDEMNIFIED PARTY TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THAT INDEMNIFIED PARTY.

-17-



--------------------------------------------------------------------------------



 



     6.2 Purchasers. Subject to the applicable terms of the Subject Contracts,
should any purchaser taking the production from the Mortgaged Property fail to
make prompt payment to Mortgagee in accordance with this Assignment, Mortgagee
shall have the right at Mortgagor’s expense to negotiate directly with any other
purchaser or, at that request of Mortgagee, the Mortgagor shall use reasonable
commercial efforts to designate an alternative purchase and sale transaction in
an effort, in either case, to cause such purchaser to pay any proceeds of
production directly to Mortgagee or its designee.
     6.3 Collection of Proceeds. Mortgagor authorizes and empowers Mortgagee to
receive, hold and collect all sums of money paid to Mortgagee in accordance with
this Assignment, and to apply the same as hereinafter provided, all without any
liability or responsibility on the part of Mortgagee, save and except as to good
faith in so receiving and applying such sums. All payments provided for in this
Assignment shall be paid promptly to Mortgagee, and any provisions contained in
any note or notes evidencing the Secured Indebtedness or any part thereof to the
contrary notwithstanding, Mortgagee may apply the same. Mortgagee agrees to give
Mortgagor written notice simultaneously with its notice to the Purchaser that
such payments are to be paid to Mortgagee in accordance with the terms of this
Article VI.
     6.4 No Effect on Secure Indebtedness. It is understood and agreed that
should such payments provided for by this Assignment be less than the sum or
sums then due on the Secured Indebtedness, such sum or sums then due shall
nevertheless be paid by Mortgagor in accordance with the provisions of the note,
notes, guaranty agreements or other instrument or instruments evidencing the
Secured Indebtedness, and neither this Assignment nor any provisions hereof
shall in any manner be construed to affect the terms and provisions of such
note, notes, guaranty agreements or other instrument or instruments evidencing
the Secured Indebtedness. Likewise, neither this Assignment nor any provisions
hereof shall in any manner be construed to affect the liens, rights, title and
remedies herein granted securing the Secured Indebtedness or Mortgagor’s
liability therefor. The rights under this Assignment are cumulative of all other
rights, remedies, and powers granted under this Deed of Trust, and are
cumulative of any other security which Mortgagee now holds or may hereafter hold
to secure the payment of the Secured Indebtedness.
     6.5 Trust. Should Mortgagor receive any of the proceeds of any sale of
Hydrocarbons and Other Minerals produced, saved or sold from the Mortgaged
Property, which under the terms hereof should have been remitted to Mortgagee,
Mortgagor will immediately remit same in full to Mortgagee.
     6.6 Full Payment. Upon payment in full of all Secured Indebtedness, the
remainder of such proceeds held by Mortgagee, if any, shall be paid over to
Mortgagor upon demand, and a release of the interest hereby assigned will be
made by Mortgagee to Mortgagor at its request and its expense.
     6.7 No Liability. Except for Mortgagee’s gross negligence or willful
misconduct, Mortgagee shall not be liable for any failure to collect, or for any
failure to exercise diligence in collecting, any funds assigned hereunder, but
only to the extent Mortgagee has successfully exercised its rights to collect
such funds. Mortgagee shall be accountable only for funds actually received.

-18-



--------------------------------------------------------------------------------



 



     6.8 Effective Date of the Assignment. Mortgagor hereby acknowledges that
this Assignment under this Article VI, and the terms therein, shall only be
effective upon the occurrence or happening of an Event of Default. Furthermore,
Mortgagor agrees that Mortgagee is not required to assert any affirmative act,
including the institution of any legal proceedings, to enforce this Assignment.
     6.9 Collection of Proceeds. Notwithstanding such assignments, if an Event
of Default has not occurred then Mortgagee shall allow Mortgagor to collect
proceeds of the production assigned herein until an Event of Default occurs.
ARTICLE VII
ADDITIONAL REMEDIES
     7.1 Expenses; Interest. If Mortgagor should fail to comply with any of the
material covenants or material obligations of Mortgagor hereunder, which failure
is not cured within twenty (20) days of receipt of written notice from
Mortgagee, then Mortgagee or the Trustee may perform the same for the account
and at the expense of Mortgagor but shall not be obligated so to do, and any and
all reasonable expenses incurred or paid in so doing shall be payable by
Mortgagor to Mortgagee, with interest at the rate agreed upon in the Note, from
the date when same was so incurred or paid, and the amount thereof shall be
payable as provided in the Note and shall be secured by and under this Deed of
Trust, and the amount and nature of such expense and the time when paid shall be
presumptively established by the affidavit of Mortgagee or any officer or agent
thereof, or by the affidavit of any Trustee acting hereunder; provided, however,
that the exercise of the privileges granted in this Section 7.1 shall in nowise
be considered or constitute a waiver of the right of Mortgagee upon the
happening of an Event of Default hereunder to declare the Secured Indebtedness
at once due and payable but shall be cumulative of such right and all other
rights herein given.
     7.2 Possession. In case any one or more of the Events of Default shall
happen, then in each and every such case the Trustee or Mortgagee or any part
thereof, whether or not the Secured Indebtedness shall automatically become due
and payable or shall have been declared due and payable, as applicable, in
addition to the other rights and remedies hereunder, may exercise the following
additional remedy, but shall not be obligated so to do: the Trustee and/or
Mortgagee may enter into and upon and take possession of all or any part of the
Mortgaged Property and each and every part thereof and may exclude Mortgagor,
its agents and servants wholly therefrom and have, hold, use, operate, manage
and control the Mortgaged Property and each and every part thereof and produce
the oil, gas and other minerals therefrom and market the same, all at the sole
risk and expense of Mortgagor and at the expense of the Mortgaged Property,
applying the net proceeds so derived, first, to the cost of maintenance and
operation of such Mortgaged Property; second, to the payment of all Secured
Indebtedness secured hereby, principal and interest, application to be made
first to interest and then to principal; and the balance thereof, if any, shall
be paid to Mortgagor. Upon such payment of all such costs and Secured
Indebtedness, the Mortgaged Property shall be returned to Mortgagor in its then
condition and such Trustee and/or Mortgagee shall not be liable to Mortgagor for
any damage or injury to the Mortgaged Property except such as may be caused
through his, its or their fraud, gross negligence or willful misconduct.

-19-



--------------------------------------------------------------------------------



 



     7.3 Agent. In case any one or more of the Events of Default shall happen,
Mortgagor does hereby designate Mortgagee as Mortgagor’s agent to exercise each
and every remedy set forth herein and to conduct any and all operations and take
any and all action reasonably necessary to do so.
ARTICLE VIII
MISCELLANEOUS
     8.1 No Usury. Any provision in any document that may be executed in
connection herewith to the contrary notwithstanding, the Mortgagee shall in no
event be entitled to receive or collect, nor shall any amounts received
hereunder be credited so that the Mortgagee shall be paid as interest, a sum
greater than that authorized by law. If any possible construction of this Deed
of Trust or any instrument evidencing the Secured Indebtedness, or any or all
other notes, guaranties or papers relating to the Secured Indebtedness, seems to
indicate any possibility of a different power given to the Mortgagee, or any
authority to ask for, demand, or receive any larger rate of interest, such as a
mistake in calculation or wording, this clause shall override and control, and
proper adjustments shall be made accordingly.
     8.2 Articles, etc. This Deed of Trust, for convenience only, has been
divided into Paragraphs, Articles and Sections, and it is understood that the
rights, powers, privileges, duties and other legal relations of the Mortgagor,
the Trustee, and the Mortgagee, shall be determined from this Deed of Trust as
an entirety and without regard to the aforesaid division into Paragraphs,
Articles and Sections and without regard to headings prefixed to such
Paragraphs, Articles and Sections.
     8.3 Successors; Plural. The terms used to designate any of the parties
herein shall be deemed to include the heirs, successors and assigns of such
parties; the term “successors” shall include the heirs, trustees and legal
representatives; and the term “Mortgagee” shall also include any lawful owner,
holder or pledgee of any Secured Indebtedness. Whenever the context requires,
reference herein made to the single number shall be understood to include the
plural and the plural shall likewise be understood to include the singular.
Words denoting sex shall be construed to include the masculine, feminine, and
neuter when such construction is appropriate, and specific enumeration shall not
exclude the general, but shall be construed as cumulative.
     8.4 Cumulative Rights. Every right and remedy provided for herein shall be
cumulative of each and every other right or remedy of Mortgagee, whether herein
or otherwise conferred, and may be enforced concurrently therewith, and the
unenforceability or invalidity of any one or more provisions, clauses, sentences
or paragraphs of this Deed of Trust shall not render any other provision,
clause, sentence or paragraph unenforceable or invalid, and the remaining
provisions hereof shall be liberally construed in favor of the Trustee and/or
the Mortgagee in order to effectuate the provisions hereof, and the invalidity
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction. No security
theretofore, herewith or subsequently taken by Mortgagee shall in any manner
impair or affect the security given by this Deed of Trust or any security by
endorsement or otherwise presently or previously given, and all security shall
be taken, considered and held as cumulative.

-20-



--------------------------------------------------------------------------------



 



     8.5 Succession and Assigns. This Deed of Trust shall be binding upon the
parties, their respective successors and assigns, and shall inure to the benefit
of the Mortgagee, and the covenants and agreements herein contained shall
constitute covenants running with the land; provided that, Mortgagor shall not
assign or transfer any of its rights or delegate any of its duties or
obligations under this Deed of Trust without the prior written consent of
Mortgagee.
     8.6 Supplements. It is contemplated by the parties hereto that from time to
time additional interests and properties may or will be added to the interests
and properties in Exhibit A-1 and Exhibit A-2 attached hereto by means of
supplemental indentures identifying this Deed of Trust and describing such
interests and properties to be so added and included, and upon the execution of
any such supplemental indenture, the lien, rights, titles and interests created
herein shall immediately attach to and be effective as of the date of such
supplemental indenture in respect to any such interests and properties so
described, and the same being included in the term “Mortgaged Property,” as used
herein.
     8.7 Form. This Deed of Trust shall be deemed, and may be enforced from time
to time, as a chattel mortgage, real estate mortgage, deed of trust, security
agreement, assignment or contract, or as one or more thereof.
     8.8 Fixtures. Without in any manner limiting the generality of any of the
foregoing hereof, some portions of the personal property described hereinabove
are or are to become fixtures on the Lands or Lands Associated with Pipelines
described herein or to which reference is made herein. In addition, the security
interest created hereby under applicable provisions of the Uniform Commercial
Code attaches to minerals, including oil, gas and other As-extracted collateral,
or accounts resulting from the sale thereof, at the wellhead or minehead located
on the Lands or Lands Associated with Pipelines described or to which reference
is made herein.
     8.9 Article 9. This Deed of Trust may be filed, and the Trustee or
Mortgagee, as applicable, is hereby authorized to so file, as provided in
Article 9 of the Texas Business and Commerce Code relating to the granting of
security interests. In this connection, this instrument will be presented to a
filing officer under the Uniform Commercial Code to be filed in the real estate
records as a Financing Statement covering minerals and fixtures, pursuant to
Section 9.502(c) of the Texas Business and Commerce Code.
     8.10 Financing Statement. For purposes of filing this Deed of Trust as a
financing statement, the addresses for Mortgagor, as the debtor, and Mortgagee,
as the secured party, are as set forth hereinabove.
     8.11 Counterparts. For the convenience of the parties, this Deed of Trust
may be executed in multiple counterparts. For recording purposes, various
counterparts have been executed and there may be attached to each such
counterpart an Exhibit A-1 and Exhibit A-2 containing only the description of
the Mortgaged Property, or portions thereof, which relates to the county or
state in which the particular counterpart is to be recorded. A complete,
original counterpart of this Deed of Trust with a complete Exhibit A-1 and
Exhibit A-2 may be obtained from the Mortgagee. Each of the counterparts hereof
so executed shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same Deed of Trust.

-21-



--------------------------------------------------------------------------------



 



     8.12 Governing Law. This Deed of Trust shall be governed by the substantive
laws of the State of Texas (and where applicable, the United States of America)
regarding the validity, construction, enforcement and interpretation of the
terms hereof, unless the laws of another state shall mandatorily apply.
     8.13 Termination. This Deed of Trust, including the grant of a lien
hereunder and all of Mortgagee’s and Trustee’s rights, powers and remedies in
connection therewith, will remain in full force and effect regardless of whether
the liability of any other obligor may have ceased, or irrespective of the
validity or enforceability of any other instrument executed in connection with
the Secured Indebtedness, and notwithstanding the reorganization, incapacity or
bankruptcy of any obligor, or the reorganization, or bankruptcy of Mortgagor, or
any other event or proceeding affecting Mortgagor or any obligor, but shall
terminate and be of no further force and effect (other than the indemnity
obligations and other continuing obligations hereunder) upon the earlier of
(A) the date Mortgagee has executed a written release or termination statement
regarding this Deed of Trust or (B) the date when all Secured Indebtedness has
been paid in full.
     8.14 No Waiver. The failure or delay of Mortgagee to file or give any
notice as to this Deed of Trust, or to exercise any right, remedy or option to
declare the maturity of the principal debt, or any other sums hereby secured, or
the payment by Mortgagee of any taxes, liens, charges or assessments, shall not
be taken or deemed a waiver of any rights to exercise such right or option or to
declare any such maturity as to any past or subsequent violations of any of such
covenants or stipulations, and shall not waive or prejudice any right or lien
hereunder. Any election or failure by Mortgagee to exercise any rights, remedies
or options hereunder shall not constitute a waiver or prejudice the exercise of
other rights or remedies existing hereunder. All rights, powers, immunities,
remedies and liens of Mortgagee existing and to exist hereunder or under any
other instruments, and all other or additional security, and Mortgagee’s rights
at law and in equity, shall be cumulative and not exclusive, each of the other;
and Mortgagee shall, in addition to the remedies herein expressly provided, be
entitled to such other remedies as may now or hereafter exist at law or in
equity for securing and collecting the Secured Indebtedness, for enforcing the
covenants herein, and for foreclosing the liens hereof. Resort by Mortgagee to
any remedy provided for hereunder or at law or in equity shall not prevent
concurrent or subsequent resort to the same or any other remedy or remedies.
     8.15 Waiver of Covenants by Mortgagee. Any and all covenants in this Deed
of Trust may from time to time by instrument in writing signed by the Mortgagee
be waived to such extent and in such manner as the Mortgagee may desire, but no
such waiver shall ever affect or impair the Mortgagee’s rights and remedies or
liens and security interests hereunder, except to the extent specifically stated
in such written instrument.
     8.16 Conflict. In the event of a conflict between the terms and provisions
of this Deed of Trust and those of the Note, the terms and provisions of the
Note shall govern and control. As used in this Deed of Trust, the term
“Mortgagee” shall also refer to any other holder of the Secured Indebtedness.
     8.17 Final Agreement. THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR,

-22-



--------------------------------------------------------------------------------



 



CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature and Acknowledgment pages follow.]

-23-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date set forth in the respective acknowledgments below,
but effective for all purposes as of February 7th, 2011.

            MORTGAGOR/DEBTOR:

SUN RIVER ENERGY, INC.
      By:   /s/ Donal R. Schmidt, Jr.       Name:     Donal R. Schmidt, Jr.     
Title:     President and CEO     

         
STATE OF Texas
  §    
 
  §    
COUNTY OF Dallas
  §    

The foregoing instrument was acknowledged before me on this 7th day of February,
2011, by Donal R. Schmidt, Jr., President and CEO of Sun River Energy, Inc., a
Colorado company, on behalf of said company.

                  /s/ Judy A. Masters       NOTARY PUBLIC, STATE OF Texas       
   

(Signature and Acknowledgment Page to Texas Deed of Trust)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
This Exhibit A consists of Exhibit A-1 and Exhibit A-2

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TO DEED OF TRUST
Oil and Gas Properties
     This Exhibit A-1 sets forth the description of the property interests
covered by the Deed of Trust to which this Exhibit A-1 is attached. All of the
terms defined in the Deed of Trust are used in this Exhibit A-1 with the same
meanings given therein. In addition, the designation “Working Interest” or “WI”
means an interest owned in an oil, gas, and mineral lease that determines the
cost bearing percentage of the owner of such interest. The designation “Net
Revenue Interest” or “NRI” means net revenue interest, or that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens, or other burdens on production,
except severance, production, windfall profits and other similar taxes. The
designation “Overriding Royalty Interest” or “ORRI” means an interest in
production which is free of any obligation for the expense of exploration,
development and production, bearing only its pro rata share of severance,
production, windfall profits and other similar taxes.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TO DEED OF TRUST
Pipelines
All rights, title and interest of Mortgagor in all existing and future
pipelines, gathering systems and other transportation assets, and all assets,
equipment, rights and interests related thereto located on the Mortgaged
Properties described on Exhibit A-1.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
TO DEED OF TRUST
Permitted Liens

B-1